                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                   Case No. 99-cr-209-pp
      v.

ROBERTO I. LOPEZ,

                  Defendant.
______________________________________________________________________________

       ORDER DENYING REQUEST FOR DISCOVERY (DKT. NO. 571)
______________________________________________________________________________

      Over twenty years ago, on October 26, 2000, the parties filed a plea

agreement. Dkt. No. 242. On March 7, 2001, Judge Charles N. Clevert, Jr.

sentenced the defendant to serve 180 months in prison followed by five years of

supervised release. Dkt. No. 329. The time for the defendant to appeal or to file

a motion to vacate, set aside or correct his sentence under 28 U.S.C. §2255 has

long passed.

      On June 16, 2021—again, over twenty years after his sentencing—the

court received from the defendant a document requesting all discovery from the

“D.A. office.” Dkt. No. 571. The document asked specifically for DNA evidence

and test results, indicating that a DNA sample was taken and noting that the

court required the prosecutors to disclose Brady evidence. Id. at 2-3. The

document also stated, “Knight wrongfully convicted the supreme court would

be the appropriate forum for a petition alleging that appellate counsel was

ineffective in his or her representation of a defendant before that court. See,


                                         1
State v. Knight, 168 Wis.2d 509.” Id. at 4. Attached to this request was a June

9, 2021 letter from the defendant. Dkt. No. 571-1. The letter is addressed to

“Wis. Supreme Court. United States Dist. Court Eastern Dist. of WIS 362 U.S.

Courthouse, 517 E. Wis. Ave. Milwaukee, WI 53202.” Id. at 1. The letter says

that the defendant is writing to express his dissatisfaction with the state court

of appeals order dated June 13, 2021. Id.

      The court believes that the defendant is addressing his concerns to the

wrong court, or in the wrong format. The court reviewed the Wisconsin Circuit

Court Access Program (“WCCAP”), the publicly-available court of appeals

docket. There was an appeal, Lopez v. Tegels, Appeal No. 2020AP000720, in

which the defendant appears to have appealed from a denial of a state petition

for a writ of habeas corpus. (Available at https://wscca.wicourts.gov/). The

docket shows that on May 13, 2021, a panel of the court of appeals denied the

defendant’s petition for a writ of habeas corpus. On June 23, 2021, the appeals

court received a letter from the defendant, objecting to that ruling.

      The court believes that the defendant now wants to appeal, or attack, the

Wisconsin Court of Appeals’ May 13, 2021 ruling denying his petition for a writ

of habeas corpus. The defendant is free to try to appeal that ruling. But this

court is not the appellate review court for an unsatisfactory ruling from the

Wisconsin Court of Appeals. Someone who is dissatisfied with a ruling in the

Wisconsin Court of Appeals must file a petition for review with the Wisconsin

Supreme Court. This is not the Wisconsin Supreme Court—this is the federal

trial court. If the defendant wants to file a petition for review with the


                                          2
Wisconsin Supreme Court, he should send that petition to the Wisconsin

Supreme Court at Clerk, Wisconsin Supreme Court, P.O. Box 1688, Madison,

WI 53701-1688. The defendant should be aware that there are time limits for

filing a petition for review.

      Perhaps the defendant is seeking to file a “collateral attack” on the

Wisconsin Court of Appeals decision by filing a federal petition for a writ of

habeas corpus. If this is what the petitioner is trying to do, he may face several

obstacles, including the fact that he does not yet appear to have appealed to

the Wisconsin Supreme Court. Also, a person seeking to file a petition for a

federal writ of habeas corpus must use the court’s form petition. The court has

attached a blank copy for the defendant to review.

      There is nothing more that the court can do with the defendant’s request

for discovery from the district attorney’s office—the court does not have the

jurisdiction or authority to grant that request.

      The court DENIES the defendant’s request for discovery. Dkt. No. 571.

      Dated in Milwaukee, Wisconsin this 6th day of July, 2021.

                                      BY THE COURT:


                                      ______________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         3
